Citation Nr: 1445674	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  12-07 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to increases in the "staged" (0 percent prior to June 9, 2011; 10 percent from June 9, 2011, to July 30, 2013; 30 percent from July 30, 2013, to July 21, 2014; and 50 percent from July 21, 2014) ratings assigned for a variously diagnosed psychiatric disability.


REPRESENTATION

Appellant represented by:	David F. Bander, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1971 to January 1973.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Providence, Rhode Island Department of Veterans Affairs (VA) Regional Office (RO).  A March 2011 rating decision denied service connection for a skin disorder and a September 2012 rating decision granted service connection for anxiety disorder, rated 0 percent, effective July 29, 2010 (the date of claim), and 10 percent from June 9, 2011 (the date of a private medical report).  In August 2013, a videoconference hearing was held before the undersigned; a transcript is associated with the record.  In May 2014, the Board remanded the case for further development.  On remand, a July 2014 rating decision increased the rating for the service-connected psychiatric disability (recharacterized as posttraumatic stress disorder with alcohol use) to 30 percent, effective July 30, 2013, and to 50 percent, effective July 21, 2014.  This issue pertaining to the rating for a psychiatric disability has been characterized to reflect that the service-connected psychiatric disability now encompasses various diagnoses, has been assigned multiple staged ratings, and that all "stages" are on appeal.

The issue pertaining to the ratings assigned for a variously diagnosed psychiatric disability is  REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

A skin disorder was not manifested during the Veteran's active duty service; his current skin disorders are not shown to be related to his service, to include as due to exposure to herbicides therein.
CONCLUSION OF LAW

Service connection for a skin disorder is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309(e) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013) have been met.  By correspondence dated in August 2010, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing, the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge who conducts a hearing to explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the August 2013 videoconference hearing, the undersigned explained what was needed to substantiate a claim of service connection.   Neither the Veteran nor his attorney has suggested there was deficiency in the conduct of the hearing.  The Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied.

The record contains copies of the Veteran's service treatment records (STRs) and pertinent postservice treatment records.  In May 2014, the Board remanded this matter to obtain records of VA treatment he received for his skin disorder.   The RO has substantially complied with the May 2014 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The RO did not arrange for a VA examination or secure a medical opinion with respect to the claim of service connection for a skin disorder.  The Board has considered whether such an examination is necessary and found that there is nothing in the record to suggest that such a disability may be related to service.  The Veteran alleges that his skin disorder could be related to herbicide exposure in Vietnam.  An August 2013 treatment provider specifically rejected this theory and related several of his diagnosed skin disorders to various non-service related causes, finding that skin lesions have no known association with Agent Orange exposure; that seborrheic keratosis is due to genetics and aging; and that the Veteran's history of melanoma is partly genetic and partly due to exposure to sun.  Absent any competent evidence even suggesting that this disorder may be related to service, an examination to secure a medical nexus opinion is not necessary, as even the low threshold standard for determining when an examination is necessary, endorsed by the U.S. Court of Appeals for Veterans Claims in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  In that regard, the Board notes that the Secretary of VA  has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See 72 Fed. Reg. 32,395 (2007).  

The Veteran has not identified any pertinent evidence that remains outstanding.  The Board finds that the record includes adequate competent evidence to allow the Board to decide the matter on the merits.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.   To substantiate a claim of service connection there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).   

Certain diseases may be service connected on a presumptive basis as due to herbicide (Agent Orange) exposure if manifested in a veteran who served in the Republic of Vietnam during the Vietnam Era.  38 U.S.C.A. § 1116.  Those diseases are listed in 38 C.F.R. § 3.309(e).  Although the Veteran served in Vietnam, none of his diagnosed skin disorders is listed in 38 C.F.R. § 3.309(e).  Therefore, the presumptive provisions of 38 U.S.C.A. § 1116 do not apply.  The United States Court of Appeals for the Federal Circuit has held, however, that a claimant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). In other words, the fact that a veteran may not meet the requirements for service connection on a presumptive basis does not in and of itself preclude the establishment of service connection, as entitlement may alternatively be established on a nonpresumptive direct-incurrence basis.

Lay evidence may be competent evidence to establish incurrence of a disability in service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge. Id.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

In his July 2010 claim for service connection, the Veteran reported that his skin disorder began in 1995 (more than 20 years postservice).  His STRs are silent for any complaint, finding, treatment, or diagnosis relating to a skin disorder.  On January 1973 service separation examination, his skin was normal on clinical evaluation.  

The earliest record of postservice treatment the Veteran received for a skin disorder is a private record dated in March 2003 (30 years after service) when seborrhea was diagnosed.  Subsequent private treatment records show diagnoses of early facial cellulitis, a skin rash, rosacea, seborrheic dermatitis, basal cell carcinoma, seborrheic keratosis, sebaceous cyst and hypoplasia, skin lesions, and lipoma.  None of the records relates a diagnosed skin disorder to the Veteran's service.

During the August 2013 hearing, the Veteran testified that he first noticed a skin disorder "a year or so, maybe even months" after service.  

A skin disorder was not manifested in service.  There is no mention of a skin disorder in the Veteran's STRs, including on service separation examination.  In his claim seeking service connection, he reported that his skin disorder became manifest in 1995.  Even in his subsequent (conflicting with the earlier) account in his hearing testimony, he indicated he first noted a skin disorder after service.  Therefore, service connection for a skin disorder on the basis that such disorder became manifest in service and has persisted since is not warranted.  

The Veteran contends that his skin disorder is due to exposure to herbicides in Vietnam.  The Board acknowledges he had service in Vietnam, and therefore is presumed to have been exposed to Agent Orange.  However, inasmuch as none of his diagnosed skin disorders is among the diseases listed in 38 C.F.R. § 3.309(e) (determined to be related to Agent Orange/herbicide exposure), the presumptive provisions of 38 U.S.C.A. § 1116 do not apply, and service connection on a presumptive basis is not warranted.  
Service connection for a skin disorder may nonetheless be granted if any diagnosed skin disorder is affirmatively shown to be related to service/disease or injury therein (to include as due to exposure to herbicides).  Combee, 34 F.3d at 1039.  However, in the absence of evidence of onset in service and continuity since, whether an "unlisted" skin disorder is related to [approximately 30 years] remote service is a medical question beyond the scope of lay observation.  Jandreau, 492 F.3d at 1377.  Therefore, it requires competent medical evidence.  The Veteran has not presented any medical opinion or medical literature that relates any of his diagnosed skin disorders to service.  The only competent (medical) evidence in the record that addresses this question is an opinion by a treating VA physician in August 2013, which is against the Veteran's claim.  That provider opined that the Veteran's skin lesions have no known association with Agent Orange exposure; that seborrheic keratosis is due to genetics and aging; and that the Veteran's history of melanoma is partly genetic and partly due to exposure to sun.

Based on the foregoing, the Board finds that the preponderance of the evidence is against a finding of a nexus between the Veteran's various diagnosed skin disorders and his service.  Therefore, the benefit of the doubt doctrine does not apply, and the appeal in the matter must be denied.


ORDER

Service connection for a skin disorder is denied.


REMAND

On review of the record, the Board found that there has not been substantial compliance with the May 2014 remand instructions pertaining to the examination to evaluate the Veteran's service-connected psychiatric disability.  Therefore, a remand to ensure compliance is required.   Stegall, 11 Vet. App. at 268.

Because the Board is required to address the matter of the ratings warranted throughout the entire evaluation period (and because there was conflicting evidence regarding the status of the disability during certain periods), the May 2014 remand instructed the VA examiner to discuss and comment on whether the GAF scores noted on the November 2010 and June 2012 VA examinations were consistent with/supported by the symptoms noted during those examinations.  The examiner did not comply with those instructions.

The Board must also resolve the conflicting opinions offered in August 2010 (by the Veteran's licensed mental health counselor), in June 2011 (by a private clinical psychologist), and on November 2010 and June 2012 VA examinations.  This requires some medical guidance.

Accordingly, the case is REMANDED for the following:

1. The AOJ should arrange for the Veteran's record to be forwarded to the July 2014 VA examiner for review and an addendum opinion that addresses the current severity of his service-connected PTSD and reconciles the conflicting evidence in the record regarding the severity of the PTSD earlier during the evaluation period.  [If that examiner is unavailable, the record should be forwarded to another psychologist or psychiatrist for review and the opinion sought.]  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination (along with the criteria for rating mental disorders).  Based on review of the record, the examiner should:

(a) To the extent possible, reconcile the discrepancies regarding the degree of psychiatric impairment found by the November 2010 and June 2012 VA examiners and the degree of such impairment described by the two private providers whose opinions are in the record.  Specifically, comment on the various GAF scores assigned throughout the appeal period indicating (with citation to specific symptom notations) whether such are consistent with the PTSD symptoms contemporaneously shown. 

(b) Comment on the impact that the Veteran's PTSD symptoms have had on his occupational and social functioning.   Specifically, comment on Dr. Tokarz' conclusion that the Veteran has significant occupational impairment in light of the fact that he has had over 10 jobs since his release from active duty service.

The examiner must explain the rationale for all opinions.

2.  The AOJ should then review the record and readjudicate the Veteran's claim.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


